 BROCKWAY MOTOR TRUCKSBrockway Motor Trucks, Division of Mack Trucks,Inc. and Local 724, International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 4-CA-8160August 11, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn July 21, 1977, the National Labor RelationsBoard isssued its Decision and Order in the above-entitled proceeding. The Board found that Re-spondent violated Section 8(a)(5) and (1) of the Actby failing to bargain with the Union about its deci-sion to close its Philadelphia branch facility, one of17 facilities Respondent then operated in the east-ern United States.Thereafter, on July 19, 1978, the United StatesCourt of Appeals for the Third Circuit by a panelmajority denied enforcement of the Board's Orderbecause it found that the stipulated record did notcontain sufficient evidence with respect to the eco-nomic considerations behind Respondent's decisionto close the facility.2The court majority, havingdiscussed the law on this subject at length, deniedenforcement without prejudice to the Board tocommence additional proceedings consistent withits opinion.On November 28, 1978, the Board accepted thecourt's remand and issued an order reopening therecord and ordering that a hearing be held beforean administrative law judge for "the purpose of re-ceiving such further evidence as will permit defini-tive and precise findings and conclusions as to theeconomic considerations behind Respondent's deci-sion to terminate the operation of its facility locat-ed in Philadelphia, Pennsylvania," and for the issu-ance of a supplemental decision. Pursuant to thisorder, a hearing was held before AdministrativeLaw Judge Max Rosenberg on February 26, 1979.On May 25, 1979, the Administrative Law Judgeissued the attached Supplemental Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.i 230 NLRB 1002 (1977).Brockway Motor Trucks, Division of Mack Trucks, Inc. v. N.LR.B,582 F.2d 720 (3d Cir. 1978).251 NLRB No. 23The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs, and the decision of the ThirdCircuit Court of Appeals, and has decided to affirmthe rulings, findings, and conclusions of the Admin-istrative Law Judge only to the extent consistentherewith.Our original Decision in this matter was basedon a stipulation of facts in which the parties agreedthat Respondent's decision to close its Philadelphiabranch facility was "based solely on economic con-siderations." The stipulation contained no otherevidence regarding the nature of the economicconsiderations behind the partial closing. Relyingon Ozark Trailers, Incorporated, etc., 161 NLRB 561(1966), the Board concluded that Respondent's fail-ure to bargain with the Union over the decision toclose this facility violated Section 8(a)(5) of theAct since an economically motivated partial clos-ing is a mandatory subject of bargaining.3While the court agreed with the Board that aneconomically motivated partial closure may consti-tute a mandatory subject of bargaining, it declinedto adopt what it regarded as the Board's per se rulerequiring bargaining whenever a partial closure isbased on economic reasons. Instead, the courtruled that, while there is an initial presumption re-quiring bargaining over the decision to close, thefacts must be evaluated and the conflicting interestsof the employer and union must be balanced ineach case to determine whether a duty to bargainshould be imposed. Since the court was unable toapply its balancing test to the instant situation be-cause the record contained no evidence of the pre-cise nature of the economic basis for the closing,the court declined to enforce the Board's Order,but without prejudice to the Board's right to com-mence additional proceedings to supplement therecord with the necessary evidence.Accepting the court's analysis as the law of thecase, the Board remanded the proceeding to theAdministrative Law Judge for further evidence,and for the issuance of a Supplemental Decisionconsistent with the court's opinion. In his Supple-mental Decision the Administrative Law Judge ap-plied the court's analysis to the additional evidenceobtained at the hearing and dismissed the com-plaint. Essentially, the Administrative Law Judgereasoned that Respondent did not have to bargainover the decision to close because the closing wascompelled by pressing economic need. The Gener-al Counsel excepts to the Administrative LawJudge's decision. While the General Counsel doesI The Board's finding involved only Respondent's obligation to bar-gain over the decision to close. Respondent satisfied its obligation to bar-gain over the effects of the closing.29 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot dispute many of the Administrative LawJudge's factual findings with regard to the unprofi-tability of the Philadelphia facility, the GeneralCounsel contends that, under the court's balancinganalysis, Respondent still had a duty to bargainover the decision to close. Upon careful examina-tion of the court's opinion, which, as noted, weadopted as the law of this case, we find merit inthe General Counsel's exceptions.From 1938 until the spring of 1977, Respondentmanufactured trucks at its plant in Cortland, NewYork. Respondent sold and serviced these trucks at17 company-owned branches and also through pri-vately owned distributorships. Prior to, and at thetime of, the closing on July 20, 1976, the employ-ees at the Philadelphia facility were represented bythe Union.During the spring of 1976, Respondent and theUnion were engaged in negotiations for a new col-lective-bargaining agreement covering the employ-ees at the Philadelphia facility. Negotiation sessionswere held on March 19, April 12, and May 25. Ateach of these sessions disagreement over wagerates was the major obstacle to reaching a newcontract. Respondent proposed certain wage in-creases, but the Union and the employees rejectedthese offers because the raises proposed were lowerthan those recently negotiated for the employees ofMack Trucks, Inc., Respondent's parent company.In defense of its refusal to match the increasesgranted to Mack Truck's employees, Respondentpleaded "inability to pay." At no time during thesenegotiations did Respondent tell the union negotia-tors that it would close the Philadelphia branch ifthe Union did not accept Respondent's wage pro-posals. However, it appears that the union negotia-tors were aware that Respondent had been increas-ing its reliance on privately owned dealerships andthat in recent months Respondent had closed a fewof its 17 company-owned branches.After the unsuccessful negotiation session of May25, the Philadelphia branch employees went onstrike. On July 20, while the employees were stillon strike, the Philadelphia branch manager notifiedthe employees that Respondent had decided toclose the Philadelphia branch, effective immediate-ly. By letter dated July 22, 1976, the Union re-quested bargaining with Respondent over the deci-sion to close. On August 11, Respondent sent areply letter refusing to do so. Thus, as the courtnoted, ". ..the employees neither consulted theUnion about the decision to terminate nor gave theUnion any advance notice of the closing."It is undisputed that Respondent's decision toclose the Philadelphia facility was economicallymotivated. The background facts show that in 1968Mack Trucks, Inc., decided that Respondentshould begin decreasing its reliance on company-owned branches and utilize more privately owneddistributorships to service and deliver the vehicles.While Respondent was operating at a profit at thistime, it was believed that these private distributor-ships could operate more efficiently and at a lowercost. Pursuant to this policy, in the ensuing years,1968-74, Respondent dispatched an increasingnumber of its trucks to independent dealerships. InJanuary 1975, in furtherance of this policy, Re-spondent decided to reduce the number of its com-pany-owned branches from 17 to 8 by December31, 1976. As a result, in 1975, Respondent beganclosing some of its branches.4Also during 1975,Respondent suffered its first unprofitable year since1968, losing over $4 million.5As these economicdifficulties continued into 1976, Respondent wasforced in April of that year to announce a 10-per-cent layoff at its manufacturing plant and at its re-maining branch facilities.6By July 1976, Respondent had closed sevenbranch facilities, two short of the nine closures itintended to complete by the December 31, 1976,target date. As indicated previously, on July 20,1976, employees notified that the Philadelphiabranch would be the eighth facility to be closed.Respondent's general manager, Robert Mathews,assertedly chose to close this facility because it waslosing more money than any of the remainingbranches. In this connection, the record shows thatthe Philadelphia branch had been operating at anannual deficit since 1969.7After the closing, thebuilding in which the Philadelphia branch operatedwas turned over to Respondent's real estate depart-ment, and it ultimately was sold for $300,000 to thePhiladelphia Authority for Industrial Development.The Philadelphia branch was not sold to an inde-pendent dealership.Throughout the remainder of 1976 and in early1977 Respondent continued to operate at a deficit.4 During 1975 Respondent closed branches in Bethlehem, Pennsylva-nia; Hartford, Connecticut; Boston. Massachusetts; Charlotte. NorthCarolina; and Vineland, New Jersey.s During the previous 7 years Respondent showed the following pretaxprofit:Year Earnings1968 $1.372.4051969 1,782,5251970 2,015,7271971 1,663,7411972 1,650,4741973 3.194,1361974 2,297,249" While Respondent reduced its losses in 1976, it still lost over $1.5million.I As the General Counsel notes, however, Respondent introduced noprofit-and-loss statements of the remaining branches so that comparisonscould be made. BROCKWAY MOTOR TRUCKS31As a result, in April 1977, Respondent, includingits manufacturing operations, was completely liqui-dated. Within the next 5 months Respondent closedits remaining eight branches, with the Kingston,Pennsylvania, branch being the last to close inAugust 1977.At issue here is whether, under the Third Cir-cuit's analysis, Respondent has a duty to bargainover its decision to close the Philadelphia branchfacility. We note that in considering this issue wemust examine the economic factors which motivat-ed the decision to close in the context of the eco-nomic conditions existing prior to and at the timeof the closing. While Respondent subsequently liq-uidated its entire operations, it is clear that this wasnot contemplated when Respondent initially beganphasing out the branch facilities in 1968, or when ithastened this process in 1975. Nor was liquidationanticipated when it closed the Philadelphia branchin July 1976. Thus, while the ultimate demise ofRespondent may, in hindsight, seem to support theview that bargaining over the Philadelphia closingwould have been a futility and therefore unneces-sary, we do not find these subsequent events rele-vant to the issue at hand.As noted, the Third Circuit held that, whilethere is a presumption that an economically moti-vated partial closing is a mandatory topic of bar-gaining, the particular facts and the conflicting in-terests of the employer and union must be balancedin each case to determine whether a duty to bar-gain over the decision to close should be imposed.The court proceeded to note various circumstanceswhere an employer might be justified in refusing tobargain. Thus, in the court's view, it may be inap-propriate to compel bargaining over the decision toclose where the action of a third party outside theemployer's control would make such bargainingfutile;8or where the employer is in dire economicstraits and time is of the essence;9or where negoti-ations with another entity, such as potential pur-chaser, would be jeopardized or made more diffi-cult if the employer first had to bargain with theunion about the closing.10 Essentially, the courtsuggested that an employer may be able to rebutthe presumption favoring bargaining where it canbe shown that, by bargaining, management's inter-est in implementing its economic decision would beunacceptably hampered. However, the court wascareful to note that an employer cannot avoid itss Brockway Motor Trucks v. N.LR.B., supra at 738, referring to thecourt's decision in N.LR.B. v. Royal Plating Polishing Co., 350 F.2d191 (3d Cir. 1965), where an employer's property was designated for re-development by a municipal housing authority and taken over via a con-demnation proceeding.9 Brockway Motor Trucks v. N.L.R.B., supra at 738.10 Id. at 739.bargaining obligation simply by arguing that plantclosures involve "complex issues of a managerialnature about which labor has no expertise andtherefore cannot be expected to make constructivesuggestions in the course of bargaining."" In thisregard, the court explained that even if the unionlacks certain expertise with regard to some aspectsof the closure decision, it may be able to offer sug-gestions with regard to other aspects of the deci-sion, particularly those bearing on labor-related ex-penses. Moreover, even if the union offers little inan attempt to solve the employer's economic woes,the court noted that the union might still be able toavert a closing by convincing the employer thatsuch a step would cost it more in terms of postter-mination expenses, such as severance pay, than itwould save. Finally, according to the court, evenwhere the employer remains intransigent, bargain-ing would at least enable the union to make sugges-tions about the decision's timing and implementa-tion "in order to moderate the closing's impact onthe work force.'2With these thoughts in mind, we conclude thatthe evidence here shows that Respondent's free-dom to manage its business and determine the di-rection of its enterprise would not have been im-paired had it bargained with the Union over thedecision to close the Philadelphia branch facility.Therefore, it had no lawful justification for refus-ing to do so. In this regard, while it appears thatRespondent's decision to close this branch wasbased on legitimate economic considerations, wecannot know, without being clairvoyant, that nego-tiations with the Union about the ecomonic prob-lems which Respondent faced would have beenpointless. Indeed, since high operating expensesappear to have contributed to the unprofitability ofthe Philadelphia branch, and labor costs constituteda significant part of such expenses, it is possiblethat the Union could have made constructive sug-gestions which could have influenced the decisionto close. At the very least, had the Union knownabout the decision to close it may have taken amore conciliatory position during contract negotia-tions and accepted Respondent's wage proposal.We note that these contract negotiations precededthe closing by only 2 months. Thus, it appearsthere was room for productive bargaining aboutthe decision to close, which at the very least couldhave resulted in a deferral of the timing of the clos-ing.Nor was Respondent's refusal to bargain overthe decision to close justified by any need for "im-" Id at 73912Id. at 736BROCKWAY MOTOR TRUCKS 3' 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate action." It must be remembered that inJuly 1976 Respondent was not suddenly compelledto close its Philadelphia facility because of somechanged or unanticipated economic picture.Rather, a review of Respondent's long-term at-tempt to phase out its company-owned branchesshows that time was hardly of the essence. Re-spondent began decreasing its reliance on itsbranch facilities as early at 1968. It continued to doso during the early 1970's, a time during which Re-spondent operated at a profit. While its economicfortunes worsened in 1975, Respondent implement-ed only a gradual program to close 9 of 17branches during the next 2 years. No specific facili-ties were targeted. In this context, it is apparentthat there was no sense of urgency involved in Re-spondent's policy to phase out each branch facility,and, more significantly, Respondent was not com-pelled to choose Philadelphia as one of the ninebranches it closed. While the Philadelphia branch'sunprofitable record may'have made it a likely can-didate for closure, the point is that, in July 1976, 6months before the December deadline, there wasno demonstrated need for haste which would justi-fy closing that facility without first bargaining withthe Union. We note once again that, at the veryleast, bargaining may have enabled the Union todelay the closing or convince Respondent to selectanother branch. ' 3As for the other situations in which the courtsuggests a bargaining obligation should not be im-posed, there is no evidence in the record that Re-spondent's decision to close the Philadelphiabranch was based on the intervention of some thirdparty whose presence rendered bargaining betweenthe Union and Respondent futile.'4Nor does therecord show that bargaining with the Union wouldhave jeopardized any secret or delicate negotia-tions between Respondent and a potenial purchas-er.In light of the foregoing, having balanced thecompeting interests of Respondent and the Union,we find no compelling reason for allowing Re-spondent to escape its duty to bargain with theUnion over a matter which so vitally affected theinterest of the employees. In reaching this result,we must not lose'sight of the minimal burden that a13 In this connection it seems appropriate to quote the court's fn. 92:In addition, the value of collective bargaining cannot be measuredsolely in terms of the possibility of an alteration in the employer'sdecision to close the facility. Merely by sitting down together toconsider the matter, the employer and employees may achieve im-portant aims, including the enhancement of the sense that problemsconfronting one of them also intimately concern the other. Even ifno immediate results flowing from such an awareness of their com-munity of interests become evident, the value of fostering that atti-tude between the parties should not be underestimated.4 See fn. 8, supra.duty to bargain places on an employer. Rather thanimpinge on an employer's freedom to manage itsbusiness, bargaining over a partial closing simplyrequires the employer to discuss the matter at thebargaining table, and may even benefit the employ-er by obviating the need to close. Should the par-ties fail to reach agreement the employer is free toimplement its plan to close the plant. Admittedly,the court noted that where bargaining would clear-ly be futile, or where bargaining would injure theemployer's business, either because of the need toact swiftly or secretly, the equities might tip in theemployer's favor and justify a refusal to bargain.However, according to the record, no such cir-cumstances exists here, and, in the absence of suchcircumstances, we believe that the court intendedan employer, such as Respondent, to bargain aboutits economic decision to close. Indeed, following itsdecision in this case this same court applied its bal-ancing test in Electrical Products Division of Mid-land Ross Corp. v. N.L.R.B.,15 and concluded thatthe employer there had such a duty. As here, theemployer closed one of its plants because it becameunprofitable. Nevertheless, the court found that theplant was not so unprofitable that the employerhad to close immediately without first bargainingwith the union. As we have done here, the courtemphasized that the closing was not based on somesudden, or unanticipated situation which requriedimmediate action and justified the employer's fail-ure to notify the union earlier.Accordingly, applying the court's analysis as thelaw of this case, we find that Respondent violatedSection 8(a)(5) of the Act by refusing to bargainover its decision to close its Philadelphia branch fa-cility.REMEDYIn the Board's original Decision in this case, theBoard sought to remedy Respondent's refusal tobargain by ordering that it cease and desist fromengaging in such conduct and take certain affirma-tive action designed to effectuate the policies of theAct. The affirmative relief ordered required Re-spondent (1) to bargain with the Union with re-spect to the decision to close the Philadelphiabranch and the possible resumption thereof, (2) toreinstate the Philadelphia branch employees totheir former jobs if Respondent agreed to resumeits Philadelphia operation, and (3) to make the em-ployees whole by the payment of backpay from thedate of their termination to the date it commencedto bargain in good faith or until the employees15 88 LCI 11,974 (3d Cir. 1980). BROCKWAY MOTOR TRUCKS3were offered reinstatement, whichever occurredfirst.While we have not reaffirmed our earlier findingthat Respondent violated Section 8(a)(5) of theAct, albeit under the Court's analysis of the issue,circumstances have changed since the issuance ofour original Decision which require us to alter theaffirmative relief originally ordered. In this regard,9 months after Respondent closed its Philadelphiabranch, Respondent's entire operations were liqui-dated. And, 5 months after the liquidation, Re-spondent closed its last branch facility in August1977. Mindful that the Board's remedies should be"tailored to the situation that calls for redress,"'6we believe that it would no longer be appropriateto order Respondent to bargain over the decisionto close the Philadelphia facility since that closingnow has been subsumed by the closing of all Re-spondent's facilities. Bargaining now would mostassuredly prove futile. In these circumstances, sincewe will not order Respondent to bargain, it alsowould be inappropriate for the backpay period torun until Respondent satisfied its bargaining obliga-tion. Rather, at this point, resolving all ambiguitiesin the employees' favor regarding the impact bar-gaining might have had on Respondent's decisionto close the Philadelphia branch, Respondent'sbackpay obligation should not extend beyond thetime Respondent ceased all operations. According-ly, we shall modify our original Order so as to pro-vide that the Philadelphia branch employees areentitled to receive backpay only from the time theywere terminated, July 20, 1976, until the time Re-spondent closed its last branch facility, in August1977. While we note that the Philadelphia branchemployees were on strike at the time of their termi-nation, July 20, 1976, it is nevertheless appropriateto provide backpay from that date since it clearlywould have been futile for the striking employeesto have requested reinstatement after the closing." In addition, we shall modify our original Order soas to require Respondent to prepare a preferentialhiring list of all employees in the appropriate unitemployed at Respondent's Philadelphia facility atthe time of the closing. In the event Respondentresumes its operations in the Philadelphia area, itshall offer the employees whose names appear onthis list full reinstatement to their former or sub-stantially equivalent positions and bargain, upon re-quest, with the Union as the exclusive representa-tive of the employees in the appropriate unit.For all of the foregoing reasons, the Boardadopts as its Order its original Order at 230 NLRB16 \'L.R.B v Mackay Radio & Telegraph Co.. 304 S 337 (1938).i7 Cf Abilities and Goodwill. Inc.. 241 NI.RH 27 (1979)1002, as modified herein,'iand set forth below inits entirety. 'ORDERPursuant to Section 10(c) of the National LaborRelations Act as amended, the National Labor Re-lations Board hereby orders that the Respondent,Brockway Motor Trucks, Division of MackTrucks, Inc., Philadelphia, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningthe decision to discontinue its Philadelphia, Penn-sylvania, facility with Local 724, International As-sociation of Machinist and Aerospace Workers,AFL-CIO, as the exclusive representative of itsemployees in the following appropriate unit:All working foremen, mechanics, mechanics'helpers, maintenance employees, miscellaneousservice employees, all parts department em-ployees; but excluding office clerical employ-ees, time study employees and all guards andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:'" In our original Order we used the broad cease-and-desist lngualge"in any other manner." However. we nows have considered this case inlight of the standards recently set frth in li'cknol Foodi, Inc -, 242NLRB 137 (1979), and have concluded that a broad remedial order is in-appropriate since its has not been show n that Respondent has a prochlll tto violate the Act or has engaged in such egregious or ildespread mis-conduct as to demonstrate a general disregard for the emploees' funlda-mental statutor rights Accordingly. we shall modify our origilnil Ordcrso as to use the narrow injunctive language "in an li hke r rlatedmannerJ9 In his brief, the General Counsel contends for the first time that Re-spondent's parent company, Mack Trucks, Inc. should he named ai a re-spondent in this proceeding and be required to remedy the lnoilaiinfound. In support of his contention, the General Counsel alleges thatMack Trucks controlled Respondent and directls participated in theunfair labor practice. However. neither Mack Trucks' alleged inolve-ment in the unfair labor practice, nor its alleged derivaive responsibilityfor Respondent's actions. were ever raised as issues in this case Inespll-cably, the General Counsel never sought to join Mack Trucks at thehearing although by that time the General Counsel must have known ofRespondent's liquidation Thus, Mack Trucks never was afforded fairnotice and an opportunity to defend against the unfair labor practice alle-gations, or to litigate the question of its relationship with. or controlover. Respondent I therefore swould be inappropriate at this late stage toname Mack Trucks. Inc. as a respondent herein and therehb slubjlCC it oour Order. See, e.g., Robert G. Shearer d/h/a George C Shearer Exhih-tors Deliverv Serice. 246 NLRB No 62 (69) Ae note, howeer. hitthis does not preclude the General Counsel from litigiting the questiol iofMack Trucks' derivative liability during the compliance stage of this pri-ceeding. See Sutheastern Envelope Co. Inc., & Southcastern E rpndi lopc.Ic. (Diversjifild .4ltnblrv, Inc..) 24 Nl RI N hti 107), Coal Di, riServi't, inc, 19 NIRB 102h (1972)HROCKWAY MOTOR TRUCKS 33 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Make whole the employees of Respondentemployed at its Philadelphia branch facility in theappropriate unit by the payment of backpay fromthe date of their termination, July 20, 1976, untilthe last of Respondent's branches were closed inAugust 1977.(b) Prepare a preferential hiring list of all em-ployees in the appropriate unit employed at Re-spondent's Philadelphia facility at the time of theclosing. In the event Respondent resumes its oper-ations in the Philadelphia area, it shall offer the em-ployees whose names appear on this list full rein-statement to their former or substantially equiva-lent positions and bargain, upon request, with theUnion as the exclusive representative of the em-ployees in the appropriate unit.(c) Mail copies of the attached notice marked"Appendix"20to all of Respondent's employeesemployed at its Philadelphia branch facility in theappropriate unit at the time of the closing.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.0o In the event thai this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Pos!ed l'ursu-ant to a Judgment of the United Slates Court of Appeals Enforcing anOrder of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Act,as amended, and has ordered us to mail a copy ofthis notice to all employees who were employed byus at the Philadelphia branch facility at the timethat facility closed, July 20, 1976.WE WILL NOT refuse to bargain collectivelyconcerning the decision to discontinue ourPhiladelphia, Pennsylvania, facility with Local724, International Association of Machinistsand Aerospace Workers, AFL-CIO, as the ex-clusive bargaining representative of the Phila-delphia branch employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise the of rights guaranteedthem in Section 7 of the Act.WE WILL prepare a prefential hiring list ofall employees in the appropriate unit employedat our Philadelphia facility at the time of theclosing. In the event we resume operations inthe Philadelphia area, we shall offer the em-ployees whose names appear on this list fullreinstatement to their former or substantiallyequivalent positions and bargain, upon request,with the Union as the exclusive representativeof the employees in the appropriate unit.WE WILL make whole our Philadelphiabranch employees in the appropriate unit bythe payment of backpay from the date of theirtermination, July 20, 1976, to the date weclosed our last branch facility in August 1977.The bargaining unit is:All working foremen, mechanics, mechanics'helpers, maintenance employees, miscella-neous service employees, all parts depart-ment employees; but excluding office cleri-cal employees, time study employees and allguards and supervisors as defined in the Act.BROCKWAY MOTOR TRUCKS, DIVI-SION OF MACK TRUCKS, INC.DECISIONMAX ROSENBERG, Administrative Law Judge: Thisproceeding was heard before me in Allentown, Pennsyl-vania, on February 26, 1979, upon a complaint filed bythe General Counsel of the National Labor RelationsBoard and an answer interposed thereto by BrockwayMotor Trucks, Division of Mack Trucks, Inc., hereincalled Brockway or Respondent. At issue is whetherBrockway violated Section 8(a)(5) and (1) of the Nation-al Labor Relations Act, as amended, by certain conductto be detailed below. Briefs have been received from theGeneral Counsel and Respondent which have been dulyconsidered.Upon the entire record made in this proceeding, in-cluding my observation of the demeanor of each witnesswho testified, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1. THE BACKDROPOn September 23, 1976, the General Counsel issued acomplaint against Brockway alleging that it ran afoul ofSection 8(a)(5) and (1) of the Act when, on or about July19, 1976, Brockway unilaterally and without notice toLocal 724, International Association of Machinists andAerospace Workers, AFL-CIO, herein called the Union, BROCKWIAY MOTO)R TRUCKS35decided to discontinue operations at its Philadelphia,Pennsylvania, branch, and thereafter failed and refusedto discuss or otherwise bargain with that labor organiza-tion over the decision to do so. Respondent filed a timelyanswer denying the commission of any labor practicesbanned by the controlling legislation.On December 27, 1976, the parties entered into a stip-ulation of facts in which Respondent conceded the juris-dictional predicates for this litigation. The stipulation fur-ther recited that, from September 15, 1972, to September14, 1975, the Union and Respondent were parties to acollective-bargaining agreement covering an appropriateunit of employees at the Philadelphia installation andthat, since September 15, 1975, the parties failed to reachagreement on a new compact embracing the unit person-nel. The agreed-upon facts went on to recite that, onJuly 19, 1976, Respondent, unilaterally and without priornotice to the Union, opted to close the Philadelphia op-eration; that, on July 20, 1976, its Branch ManagerRobert H. Johnson advised the unit employees and theUnion that the facility would be immediately discontin-ued; that, since July 20, 1976, Respondent has failed andrefused to discuss or otherwise bargain over its determi-nation to cease operations at the Philadelphia branch;and, that this decision was based solely upon economicconsiderations.' Thereupon, the parties waived theirright to a hearing before an administrative law judge andthe issuance of an Administrative Law Judge's Decision,and the proceeding was transferred directly to the Boardfor adjudication.On July 21, 1977, the Board issued a Decision andOrder in which it found the violation as alleged in thecomplaint based exclusively upon the stipulated facts.2Indoing so, the Board observed:The Act requires an employer to bargain with itsemployees' representative about matters that affectwages, hours, and terms and conditions of employ-ment.2Unilateral changes in employment conditionsmay not be effectuated without bargaining regard-less of whether a collective-bargaining agreement iscurrently in effect.3This obligation remains not-withstanding an employer's contention that such arequirement significantly restricts its ability tomanage the business.4The underlying rationale forrequiring bargaining over such matters is that theunion-on behalf of and as representative of the em-ployees-should be accorded an opportunity toengage in a full and frank discussion regarding suchdecisions.5In this way parties are presented an op-portunity to explore possible alternatives to accom-modate their respective interests and thereby to re-solve whatever issue confronts them in a mutuallyacceptable way.'Although it is unlikely that this Board or anyother body could ascertain whether a discussionI At the hearing, the parties again stipulated that the closure wasprompted solely out f economic necessity and bore no overtones of an-tiunion motivation The parties further stipulated at the hearing that Re-spondent faithfully discharged its duty to bargain over the effects of thebranch's closing upon the unit employees.2 230 NLRB 1002 (1(77)that is held pursuant to the requirements of the Actwill cause any change in the tentative plans of anemployer, the results of a bargaining session are notgermane to the statutory requirements of the Act.7Rather, in the event a party refuses to bargain, theAct requires that this Board order the parties to thebargaining table where they must meet and conferat reasonable times in good faith. In this way, thelaw leaves undisturbed the parties' sole right to de-termine the substantive terms of their relationshipwhile also guaranteeing, at the very least, the rightof each party-in this instance particularly that ofthe Union-to have an opportunity to influence thefinal decisions. Whether the final decision is actuallyinfluenced is undoubtedly significant to the parties:however, the purpose of the law and the Board'ssole function is to assure that such an opportunity infact exists.' To this end, the Board has consistentlyheld that by passing over the statutory representa-tive of the employees and by failing to bargain overthe decision to close part of its business, an employ-er violates Section 8(a)(5) and (1) of the Act.9Ac-cordingly, in the instant case, where it has not beenshown that Respondent's decision to close involvedsuch a "significant investment or withdrawal of cap-ital" as to "affect the scope and ultimate directionof the enterprise,"'°we conclude that by refusingto bargain with the Union concerning the decisionto close the Philadelphia facility, Respondent hasthereby violated Section 8(a)(5) and (1) of theAct. lz See Secs. 8(a)(5) and 8(d). See also l)hberhoard Paper Produtr,Corp. v A'. R. B., 379 U S 203. 209-210 (1964): See, e g, 1i'nn-DLixe Store Inc., 147 N RB 788, 78') (1964)Fhis is true .ith respect o future operati nls Rotali Plaing ard Po,-hlhtrlg Co. In(-. I ) NLRB 99), 994, f 12 (I 16h)See. eg, Ozark Irdaer. Inc.. 161 NLRB 561. 568 (1960)s Idblherboard Paper Products Corp. s. A.L.R.B upra at 211' [Fn 7 has been omitted from publication ]" [Fn 8 has been omitted from publication ]9 Ozark Tailer. supra. Royal Tvpcwriter Company. 209 NLRB1006, 1)12 (1974); Metro Tranportaioin Services Co.. 218 NLRB534, 535 536 (1975)tO See General ortftorr Corp. GMtC Truck Coach Divoton. 191NlRB 951. 952 (1971)I See cases at fn 9. supra.In fashioning a remedy for this statutory intrusion, theBoard, drawing upon its pronouncements in Metro Trans-portation Service Company, Inc.,3 ordered Respondent,upon request, to bargain with the Union over its decisionto close the Philadelphia facility and the possible resump-tion thereof, and to embody any understanding reachedin a signed agreement. The Board also directed that, ifRespondent agreed to resume operations at that location,it should offer reinstatement to the unit employees totheir former or substantially equivalent positions, andmake them whole for any loss of pay suffered from thedate of their termination on July 20, 1976, to the date itcommenced to bargain in good faith with the Union or:' 218 NLRH S14 1l975)BROCKWAY MOTOR TRUCKS 35 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil the employees were offered reinstatement, which-ever occurred first.4Thereafter, Respondent filed a petition for review ofthe Board's Decision and Order with the United StatesCourt of Appeals for the Third Circuit, and the Boardfiled a cross-application for enforcement of said Decisionand Order. On July 19, 1978, the Court, in a dividedopinion, denied enforcement of the Board's Order with-out prejudice to the commencement of additional pro-ceeding if it so desired. Speaking for the court majority,Judge Adams observed at the outset that:Many of the critical problems in contemporary legaldiscourse arise out of the difficulty of bringingideals of public law into the basically private sectorof community life. That difficulty has both a philo-sophical and legal dimension. It is necessary to ac-commodate norms of private right and individual-ism, fundamental to our society, with principles ofpublic responsibility, which require limitations onthe exercise of a purely private will. In jurispruden-tial terms, legislatures and courts are called upon tocrystalize usable standards that reconcile the notionsof public duty and individual interest.One area of labor law reflecting the intricacy ofbridging the private and public realms is that of theduty to bargain imposed on parties participating inthe collective bargaining process. When a court isasked whether an employer is obliged to meet witha union before making a decision vitally affectingthe employees, as we are here, the task of meshingpublic duty and private purpose is squarely present-ed. In discussing the scope of the employer's dutyto bargain, it is essential to avoid overly simple so-lutions and instead reflect the subtle interrelation-ship between public law principles and conceptionsof private right.5The majority thereupon embarked upon an extensivereview of the decisional evolution of the law relating toan employer's duty to bargain concerning decisions tosubcontract work and to close one of its productive facil-ities. Beginning with the Supreme Court's landmarkopinion in Fibreboard Paper Products Corp. v. N.L.R.B.,6the Court traced the development of the bargaining con-cept which that decision fostered, namely, that an em-ployer's determination to subcontract work with the con-sequent displacement of employees in an existing bar-gaining unit fell within the scope of Section 8(d) of theAct and thus was a mandatory subject of collective bar-gaining because it touched upon "terms and conditions ofemployment."7In Fibreboard, the employer has becomeconcerned over the mounting costs of its maintenance4 In marginal reference, Chairman Fanning indicated that he wouldcontinue the backpay obligation until such time as Respondent compliedwith its oligation to bargain.a Brockway Motor Trucks v. N. L.R.B., 582 F 2d 720, 722 (3d Cir. 1978)6 379 U.S. 203 (1964)7 In pertinent part, Sec 8(d) provides that "For the purposes of thissection. to bargain collectively is the performance of the mutual obliga-tion of the employer and the representative of the employees to meet atreasonable times and confer in good faith with respect to wages, hoursand other terms and conditions of employment ..operations. In an attempt to abate those costs and with-out harboring any antiunion animus, the employer sub-contracted the work to an independent contractor,whose employees thereafter undertook the maintenancework, without notifying the collective-bargaining agentof the unit employees or bargaining with that labor orga-nization over its decision to do so. Noting that the main-tenance work was still to be performed in the plantunder the employer's control, and that the mere replace-ment of the unit employees with those of an independentcontractor did not alter the company's basic operation orentail further capital investment, the Supreme Court con-cluded that imposition of a bargaining obligation uponthe employer would not have significantly abridged hisfreedom to manage the business. It therefore held thatthe employer had violated Section 8(a)(5) and (1) of theAct by failing to bargain over the subcontract.Judge Adams then observed for the majority that,shortly after Fibreboard, both his Court and the EighthCircuit handed down opinions in cases which they foundto be factually at variance with Fibreboard and hence de-clined to impose a duty to bargain upon the employersinvolved. In N.L.R.B. v. Royal Plating & Polishing Co.,sthe Third Circuit ruled that an employer had no statu-tory duty to bargain about its determination to close oneof two plants which were engaged in the business ofmetal plating and polishing. Finding that the employerhad been suffering from "severe" economic losses foryears prior to the closure and that the property onwhich the affected plant was located had been appropri-ated by a local housing authority for redevelopment pur-poses, the Court reasoned that the employer was not ob-ligated to bargain with the incumbent union over the de-cision to partially close its business on the dual groundsthat the closure entailed a major "commitment of capitalinvestment" and that there was "no room for union ne-gotiations" in light of the housing authority's action. InN.L.R.B. v. Adams Dairy, Inc.,sthe Eighth Circuit hadbefore it a case in which a dairy company decided to ter-minate the distribution of its own milk and thereuponsold its milk trucks. Thereafter, the milk products wereconveyed to an independent contractor who immediatelytook title to and distributed them along routes of its ownchoosing, and the dairy company retained no operationalcontrol over the contractor's performance. Contrastingthis situation with that posed in Fibreboard, the EighthCircuit refused to enforce the Board's bargaining orderagainst the employer.After Royal Plating and Adams Dairy, the Board hadoccasion to explore the impact of Fibreboard in the con-text of a partial closing of a business in its considerationof Ozark Trailers, Inc. 10 In the latter case, the employerunilaterally decided to close one of its plants which man-ufactured refrigerated truck bodies without prior notifi-cation to or bargaining with an incumbent labor organi-zation. Although recognizing that the Supreme Court* 350 F.2d 191 (3d Cir. 1965)9 350 F.2d IO8 (8th Cir. 1965), cert. denied 382 U S. 1011. The Su-preme Court had remanded this case to the Eighth Circuit for reconsider-ation in light of its Fibreboard decision."' 161 NI.RB 561 (1966) BROCKWAY MOTOR TRUCKS37did not deal explicitly with the issue of a partial closurein Fibreboard, the Board nevertheless concluded that thereach of that tribunal's rationale encompassed such abusiness venture. Respectfully disagreeing with theCourts of Appeals for the Third and Eighth Circuits, theBoard commented in Ozark Trailers that:..we do not believe that the question whether aparticular management decision must be bargainedabout should turn on whether the decision involvedthe commitment of investment capital, or on wheth-er it may be characterized as involving "major" or"basic" change in the nature of the employer's busi-ness. True it is that decisions of this nature are, bydefinition, of significance for the employer. It isequally true, however, and ought not be lost sightof, that an employer's decision to make a "major"change in the nature of his business, such as the ter-mination of a portion thereof, is also of significancefor those employees whose jobs will be lost by thetermination. For, just as the employer has investedcapital in the business, so the employee has investedyears of his working life, accumulating seniority, ac-cruing pension rights, and developing skills thatmay or may not be salable to another employer.And, just as the employer's interest in the protec-tion of his capital investment is entitled to consider-ation in our interpretation of the Act, so too is theemployee's interest in the protection of his liveli-hood. .... The Board therefore concluded that the employer hadoffended the provisions of Section 8(a)(5) and (1) of theAct by disregarding the participation of the affected em-ployees' bargaining agent in the consideration of the par-tial closure decision.Subsequent to Ozark Trailers, the Board was again pre-sented with the issue of an employer's duty to negotiatewith a union over an economic decision to close one ofits plants and sell it to another corporate entity in Gener-al Motors Corp., GMC Truck & Coach Division.L2In asplit opinion, a Board majorty there interpreted Fibre-board as having applicability solely to subcontractingcases and not to situations involving plant closings or re-movals. The majority therefore dismissed a proceeding inwhich the employer had been charged with unlawfullyrefusing to bargain with a union over a decision to closeone of its factories for economic reasons. 13 However,since the General Motors Corp. decision, the Board hascontinued to utilize its Ozark Trailers' rationale and resultas guideposts in imposing a statutory duty to bargainupon employers over an economic decision to curtail op-erations at a plant. 4Although the Third Circuit's majority opinion hereinrecognized that the interpretation placed upon FibreboardLI Id. at 566.12 191 NLRB 951 (1971).t3 In his dissent, then-Member Fanning announced that he wouldadhere to the explicit reasoning embodied in Ozark Trailers and find theviolations of Section 8(a)S) and (1) of the Act as alleged.t' E.g., P. B. Mutrie Motor Transportation. Inc., 226 NLRB 1325(1976); Production Molded Plastics. Inc.. and Detroit Plastic Molding Co.,227 NLRB 776 (1977); Remke Central Division. Inc.. and Kinnaird BodyWorks Inc., 227 NLRB 1969 (1977).by the Board in Ozark Trailers had received Federal ap-pellate support in a number of cases involving subcon-tracting,'5plant removals,'6and plant closure, 7foreconomic reasons, the majority expressed an unwilling-ness to adopt a per se approach in assessing the legalityof a refusal to bargain over an economically motivateddecision to subcontract or close a plant. In the majority'sview, when a court is asked to determine whether anemployer has a duty to engage in collective bargainingbefore making a decision partially to close a facilitybased exclusively on unspecified "economic consider-ations," it is faced with two divergent theses. One suchthesis, styled as the per se approach, dictates either thatthe preeminence of public duty is such that the employeralways has an obligation to bargain about a partial closingor, alternatively, that the status of the employer's privateinterest is such that there never is a legal responsibility tobargain over the matter. This approach, which was es-poused by dissenting Judge Rosen, was rejected by themajority as inconsistent with its analysis of Fibreboard.Instead, the majority opted for the "more reasonablemethod, which is more responsive to the values of col-lective bargaining, [which] is to begin with the statutorycommitment to collective bargaining and to proceed tobalance the parties' interests in the decision at issue."After evaluating the various ingredients which might jus-tify an employer's refusal to respond to a summons tobargain with a union over a decision partially to close hisenterprise, the Court majority concluded that the recordbefore it, bottomed merely upon the parties' stipulationand the Board's finding that Brockway had decided toclose its Philadelphia branch solely for "economic" rea-sons, was insufficient to assist it in determining whetherthe ingredients which prompted Brockway's decision toclose the branch excused it from prior consultation withthe Union. The Court pointed out that:...it ...appears inappropriate to enforce anorder predicated on an unfair labor practice whenwe do not know with specificity what the circum-stances surrounding the employer's decision to closeits facility actually were. The somewhat enigmaticphrase, "economic considerations," is of little helpin the process of ascertaining whether the employ-er's interests in this case were in fact of a magnitudeand immediacy that would make unacceptable andunfair the imposition of a duty to bargain.It concluded thatBecause the precise nature of the conditions leadingto Brockway's decision is not known, we do nothave the desirable, firm factual underpinning neces-sary to utilize the balancing approach enunciated inthis opinion. For that reason, we shall not at thisis NL.R.B. v. American Manufacturmng Co., 351 F.2d 74 (5th Cir1965).'6 'Wel/ronic Company .L R. B., 419 F.2d 1120 (6th Cir. 1969), certdenied 398 U S. 939 (1970)17 NL.R.B. v. Winn-Dixie Stores. Inc., 361 F.2d 512 (5th Cir 1965),cert denied 385 U.S. 935RKWAY MOTOR TRUCKS 37 38DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDtime enforce the Board's order relating to an unfairlabor practice by Brockway. 8On November 20, 1978, the Board accepted theCourt's remand and issued an Order reopening recordand remanding proceeding. In that Order, the Board di-rected that a hearing be held before an administrativelaw judge "for the purpose of receiving such further evi-dence as will permit definitive and precise findings andconclusions as to the economic consideration underlyingRespondent's decision to terminate the operation of itsfacility located in Philadelphia, Pennsylvania, and suchother evidence as may be deemed relevant and materialto the issues raised in the court's decision." The Board'sOrder further directed the Administrative Law Judge toprepare and serve on the parties a Decision based uponsuch evidence in light of the court's opinion.II. THE EVIDENCE ON REMANDA. The EconomicsSince 1938, Brockway engaged in the manufacture andsale of trucks at its sole plant and headquarters in Cort-land, New York. Following their manufacture, these ve-hicles were shipped to branches located in various east-ern cities where service parts were installed according tocustomer specifications after which the trucks were de-livered to the purchasers. In October 1956, Brockwaywas acquired by Mack Trucks, Inc., herein called Mack,and thereupon became a division of the latter. However,since 1956, Brockway's business operations have re-mained separate and distinct from those of Mack.Robert J. Matthews, Brockway's general manager, tes-tified without contradiction and I find that, as early as1968, he and his executive staff at Cortland conducted aneconomic study of the entire Brockway system to ascer-tain why the enterprise as a whole was unable to operateat a profit. In consequence of this survey, a decision wasreached progressively to phase out Brockway's branchesand utilize privately owned distributorships to serviceand deliver the vehicles. This determination was prompt-ed by the discovery that private distributorships couldoperate more efficiently and at less cost to Brockwaythan the branches, and was geared to follow the lead ofMack as well as all other competitors in the trucking andautomotive industry who had opted in favor of inde-pendent distributorships based upon similar consider-ations. In 1968, Matthews commenced to implement thisdecision. The record discloses and I find that, whereasonly 352 vehicles were delivered to independent distribu-tors and 1,059 trucks were sent to Brockway's branchesin 1968, during each succeeding year thereafter thenumber of deliveries to the distributors escalated marked-ly until, by 1976, 1,250 trucks were dispatched to inde-pendent distributorships and only 543 found their way tothe branches.In January 1975, Brockway maintained branches in 17cities, all of which performed the same work on thetrucks received from the Cortland factory. ' In that'' See fn. 5 supra at 2027.'' These locations were in Boston, Massachusetts; Charlotte, NorthCarolina; Bethleham, Pennsylvania; Hartford, Connecticut; Vineland,month, a review of the corporate profit-and-loss state-ments dating back to December 31, 1969, was made, andGeneral Manager Matthews received authorization fromMack's President Henry Nave to eliminate nine branchesby December 31, 1976. Matthews was also given freerein to select any of the facilities which in his judgmentwould meaningfully enhance its profit posture. In conse-quence of this mandate, Matthews selected the followingfive branches which were phased out in 1975 on thedates indicated:Bethleham, Penn.Hartford, Conn.Boston, Mass.Charlotte, N.CVineland, N.J.Jan. 1975April 1975Sept. 1975Dec. 1975Dec. 1975In January 1976, Matthews closed the branch in Roches-ter, New York, and, in April 1976, the branch in LongIsland City, New York, was abandoned. In an attempt tosalvage the Philadelphia facility here involved, Matthewsdispatched a letter to Branch Manager Robert Johnsonon February 24, 1976, which recited:In an effort to stay solvent while striving to operateour business profitably, we must take drastic stepsto reduce the cost of doing business.All Cortland Departments are reducing indirectpayroll by 10% regardless of needs or personnelwho had been requested prior to this decision. Oneweek, March 15 through 19, will be a completeCortland shutdown to reduce field inventory andsave money.Now, we must turn to the branch operation anddictate a 10% reduction in payroll cost by March15. You can notify those affected immediately andallow them to work through Friday, March 5, asthe termination date.We are not going out of business or irreparablyweakening our organization. Drastic moves areneeded to survive the next six months and we willnot sit idly by and slowly dry up. Brockway will beswinging back as fast as the economy of our busi-ness allows. When your branch makes a profit wewill talk about increased manpower.Get behind our drive and reduce payroll by 10%immediately.Despite the reduction in payroll costs, by mid-July 1976,Matthews decided to close the Philadelphia facility be-cause that entity had suffered a greater economic lossthan any of the other branches which were then in oper-ation. In this connection, the record contains the follow-ing undisputed data regarding the Philadelphia branch'sannual deficit:New Jersey; Rochester, New York; Long Island City, New York; Phila-delphia, Pennsylvania; Newburgh, New York; Baltimore, Maryland;Newark, New Jersey; Pittsburgh, Pennsylvania; Kingston, New York;Buffalo, New York; Elmira. New York; Scranton, Pennsylvania; andRensselaer, New York BROCKWAY MOTOR TRUCKS39YearNew UsedTrucks TrucksSold SoldNet LossBeforeTaxes1969 119 90 $296,891.041970 60 69 211,404.041971 81 38 202.942.311972 56 31 193,240.261973 88 23 133,706.481974 68 24 101,551.191975 45 18 225,063.438 months of 1976 31 27 $156,416.14With the closure of the Philadelphia installation, thestructure housing the branch was turned over to Re-spondent's real estate department for sale.20Followingthe demise of this branch, Brockway's Newburgh, NewYork branch was abandoned which thereby completedthe nine closures by the December 31, 1976, target date.Rounding out the corporate lifespan and economiclifestyle of Brockway, that enterprise was completely liq-uidated on April 10, 1977. After the liquidation, thebranches in Newark, New Jersey, and Pittsburgh, Penn-sylvania, were shut down in May 1977 and, in June andAugust 1977, the branches in Baltimore, Maryland, andKingston, Pennsylvania, respectively, were closed. Al-though the exact dates of their closure were not estab-lished on the record, the branches located in Buffalo,Elmira, Scranton, and Rensselear were phased out some-time after April 1977. With regard to the economic ne-cessity for terminating the corporate structure of Brock-way, the record demonstrates and I find that, for theperiod from 1968 to March 31, 1977, Brockway's pretaxearning from all operations were:Cortland manufacturing plant and the other brancheswere collectively represented either by sister locals ofthe Union, or by the International Brotherhood of Team-sters or the United Automobile Workers. The last con-tract between Brockway and the Union was effectivefrom September 15, 1972, until September 14, 1975.On August 19, 1975, James Walsh, the Union's busi-ness representative and chief negotiator, mailed a set ofcontract proposals to Robert Johnson, the general man-ager of Brockway's Philadelphia branch, but the firstbargaining session between the parties did not take placeuntil March 19, 1976. Walsh testimonially explained thereason for his lack of urgency when he related that theUnion also represented the employees of Mack, and thatit normally awaited the outcome of contract negotiationswith that company in order to utilize the benefits extract-ed from Mack as the format for negotiations with Brock-way and such other competitors as International Har-vester and General Motors.At the first bargaining meeting conducted on March19, 1976, Walsh was assisted by Shop Steward JohnMorton, and Brockway was represented by GeneralManager Johnson and William Warke, the Industrial Re-lations Manager. In the Union's proposals, Walsh initiallydemanded a $1 hourly across-the-board increase but thenscaled down this figure to 65 cents which paralleled theincrease which the Union had sought from Mack for itsmembers for the first year of a 3-year compact. Warke,speaking for Brockway, countered with an initial annualincrease of 40 cents. For the second year, the Union in-sisted upon an increment of 50 cents per hour and Warkeoffered 25 cents. Warke testified that he had informedthe union negotiators that Brockway had been losingmoney and had consequently increased the tempo ofphasing out its branches as evidenced by the closure ofthe seven during 1975 and the first 4 months of 1976, andthat it could not afford to pay any of the amounts whichthe Union sought because the Philadelphia branch"wasn't producing the money to do so...." Warke tes-tified that, upon informing Walsh of Brockway's inabilityto pay, Walsh rejoined that "If you're not going to paythe [Union] rate in Philadelphia, you might as well foldyour tents" because the Union would not recede from itswage demands. Warke further testified that at no timeduring the colloquy on March 19, 1976, did any of theunion representatives request that he buttress his plea ofpoverty with any financial documentation. The Unionplaced Brockway's offer before its membership and theoffer was rejected.The second bargaining meeting was held on April 12,1976, in the company of a mediator. Warke repeated hisearlier offer which Walsh again took to the membershipwhere it once more was turned down. The final sessionwas conducted on May 25. At this conclave, GeneralManager Johnson laid Brockway's final offer on thetable. This proposal provided for a 12-cent hourly wageincrease retroactive to September 14, 1975, a 25-cent in-crease on September 14, 1976, and a wage reopenerclause for the final year of a 3-year agreement. Theunion representative conveyed the final offer to themembership and this, too, was vetoed. On May 26, 1976,Year1968196919701971197219731974197519761977-Operations1977-LiquidationTotal Net LossIncome$1,372,4051,782,5252,015,7271,663,7411,650,4743,194,1362,297,249-4,120,235-1,687,560-793,305-11,700,000$-4,324,843B. The Bargaining Background and ColloquySince 1938, the Union represented a unit of all work-ing foremen, mechanics, mechanics' helpers, maintenanceemployees, miscellaneous service employees, and allparts department employees at Respondent's Philadelphiabranch. During the same period, the employees at the20 Between June 25, 1976, and April 6, 1977, this department contacteda number of potential buyers but was unsuccessful in disposing of theproperty. Finally, on August 10, 1977, the property was sold for 300,000to the Philadelphia Authority for Industrial Development and the pro-ceeds were turned over to Mack.BROCKWAY MOTOR TRUCKS 39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 13 employees at the Philadelphia branch walked offthe job and commenced to strike.In his testimony, Union Business Agent Walsh general-ly corroborated the testimony of Johnson as to the con-tents of the bargaining sessions which led up to thestrike. Thus, Walsh admitted that General ManagerJohnson informed the union agents that Brockway hadbeen losing money and that, upon hearing this, Walsh re-torted that "If you can't meet our rates, fold your tent."Walsh also conceded that he never demanded that John-son substantiate Brockway's inability to pay. He furtheracknowledged that the topic of branch closures hadarisen during negotiations and that he was aware that, in1976, the entire industry had trended toward private dis-tributorships as a substitute for branches. Indeed, ShopSteward John Morton, who had assisted Walsh in the ne-gotiations, confessed that he had been aware that Brock-way had closed 10 branches prior to the closure at Phila-delphia because he, himself, had been called upon by theCompany to assist in shutting several of them down.Morton added that the Union had learned that Brockway"wanted to get some more dealerships and get rid of thebranches that weren't very profitable," and that, in Janu-ary or February 1976, he was asked by Brockway tosearch for less expensive quarters in which to house thebranch.Robert Matthews, the general manager of Brockway,testified and I find that, between July 12 and 15, 1976, hereceived a financial statement regarding the Philadelphiabranch. While Matthews had considered the closure ofthat installation for some time, the statement convincedhim that the time was ripe to phase out this operation be-cause of its persistent record of dollar losses which werenot singularly attributable to labor costs. Matthews fur-ther testified that, had the Union accepted Brockway'sfinal offer at the bargaining session held on May 25,1976, the Company would have entered into a laborcompact with the Union but that this happenstancewould not have affected management's ultimate decisionto close the branch out of economic necessity when itdid.On July 19, 1976, Matthews advised the Philadelphiabranch manager, Robert Johnson, that Matthews hadreached a decision to close the branch, effective July 20,1976. On the latter date, Johnson transmitted to the 13striking enployees a notice to the effect that the facilityhad been closed and that their employment had been ter-minated, and a copy of this notice was also dispatched toWalsh. It is undisputed and I find that this was the firstoccasion on which Brockway had definitively notifiedthe Union of its decision to terminate operations at Phila-delphia. On July 22, 1976, Walsh mailed a letter to John-son which recited that "In response to your letter of July20, 1976, branch closing, please be advised that theUnion hereby demands a meeting with the Company tobargain on closing of Brockway's Philadelphia branch.Please contact the undersigned to set up a meeting assoon as possible." Thereafter, on August 11, 1976,Brockway's industrial relations manager wrote to Walshthat "Our Philadelphia branch is closed. We have no ob-ligation to bargain with you over our decision to ceaseoperation; therefore, no meeting to bargain about closingthis facility was or is necessary." It is uncontrovertedand I find that, when Respondent closed its branches inBoston, Long Island City, and Pittsburgh, all of whoseemployees were represented by sister locals of theUnion, it did not notify those labor organizations of itsdecision to do so or submit that decision to the processof collective bargaining. It is further undisputed and Ifind that, between the last bargaining session on May 25,1976, and Respondent's decision to close the branch onJuly 20, 1976, the Union never requested Brockway tocontinue the bargaining discourse; that, after the strikebegan on May 26, 1976, the Union never offered onbehalf of its members to call off the work stoppage andreturn to work; and, that the Union never notifiedBrockway that it would accept the Company's last offeror forgo any wage increases and abandon the strike inorder to keep the branch's doors open. Finally, it wasstipulated and therefore uncontested that Brockway hadfaithfully discharged its obligation to bargain over the ef-fects of the closure upon the 13 employees involved.111. CONCLUSIONSOn the basis of the foregoing, I conclude that, as earlyas 1968, Respondent experienced financial difficulties inthe operation of its branches. In consequence thereof, itdecided to phase them out in favor of selling the trucksdirectly to independent distributors in order to eliminatenagging deficits. In January 1975, after a review of itsprofit-and-loss statements dating back to 1969, Respond-ent targeted the closure of 9 of the 17 existing branchesby the end of 1976. In furtherance of this goal, seven ofthese facilities were shut down at or about the time Re-spondent began to bargain with the Union over a newcontract covering the Philadelphia unit employees to re-place the one which expired on September 14, 1975. Afurther attempt to thwart the erosion of its economic sta-bility was made in late February 1976 when Brockway'sGeneral Manager Matthews ordered a reduction in pay-roll costs at all branches and the Cortland plant, includ-ing the branch in Philadelphia. At the same time, thePhiladelphia branch manager designated Union Negotia-tor Morton to search for less expensive quarters to housethat facility. Finally, in mid-July 1976, Matthews re-ceived the latest profit-and-loss statement for the Phila-delphia installation which revealed no change in its con-sistent pattern of dollar losses stemming from as early as1969. Armed with this intelligence, Matthews decidedimmediately to close this branch effectively July 20,1976, in furtherance of the design to eliminate ninebranches before the end of the year. Thereupon, all unitpersonnel were terminated and the branch was perma-nently eliminated.In light of the Third Circuit's opinion on remand, I ampersuaded that a balancing of the interests of both Re-spondent and the Union under the circumstances of thiscase warrants the conclusion that Respondent's unilateralaction in closing the Philadelphia branch, without priordiscussion of its decision to do so with the Union, wasstatutorily privileged and therefore dictates dismissal ofthe complaint filed herein. I am fortified in this conclu-sion by such considerations as (1) the pressing economic40 BROCKW'AY MOTOR TRUCKS41urgency which impelled the decision to close; (2) a rec-ognition that further collective bargaining with theUnion could not have reasonably been expected to re-verse or forestall that decision; and (3) the futility offashioning an order compelling Respondent to bargainover the closure or resumption of operations in Philadel-phia, and to reinstate the unit employees and award thembackpay, in view of the corporate demise of that branchand the parent Brockway, as well. With respect to thefirst consideration, it is uncontroverted that the Philadel-phia facility was the loss leader of all other existingbranches in July 1976, and that no tangible prospect of areversal of this trend was apparent. While it is true, ofcourse, that hindsight always is endowed with 20-20vision, the corporate collapse of Brockway less than 9months later nevertheless affords ample proof of the eco-nomic necessity for the closure in Philadelphia. Regard-ing the second, so far as appears on this record, even ifthe Union had accepted Respondent's final contract offeron May 25, 1976, or, indeed, had agreed to settle for thesame or less wages than its members were then receiv-ing, there is no plausible basis for assuming that theseconcessions could have conceivably altered the decisionto close in the face of demonstrative evidence that wageswere not the decisive or even a major ingredient in thecost factors which forced Respondent to eliminate thatbranch. Concerning the third consideration, it is difficultto perceive how, at this juncture, an effective remedialorder can be formulated, even if a technical violation ofSection 8(a)(5) and (1) of the Act were to be found. Sofar as this record stands, Respondent's corporate treasuryno longer exists to satisfy any backpay award whichmight be claimed on behalf of the unit employees,2' and21 In this connection, I would note that the General Counsel had notargued, either before the Third Circuit or before me that Mack, of whichthere is no Brockway entity to employ the unit person-nel.As heretofore chronicled, the Board has, since OzarkTrailers, continued to rely on that decision as the touch-stone for imposing upon an employer the duty to bargainwith an incumbent union over an economically motivat-ed determination to close a plant. However, the conclu-sion reached herein that Brockway did not unlawfullyshirk that duty does not appear to be entirely at warwith the Board's decisional trend in this area. In its initialdecision in this proceeding, the Board noted that therewas no evidential showing that Respondent's decision toclose the Philadelphia branch "involved such a 'signifi-cant investment or withdrawal of capital' as to 'affect thescope and direction of the enterprise,"' citing its decisionin General Motors Corp. By this notation, it can only beassumed that General Motors is still alive and well andthat, if such a showing had been made, the ultimateresult herein might have been different.In short, I am convinced and conclude that Brock-way's economic interests in this case which impelled thesudden closure of the Philadelphia branch were of suchmagnitude and immediacy as to make unfair the imposi-tion of a duty to bargain with the Union over its decisionto shut down the facility. Accordingly, I shall recom-mend that the complaint herein be dismissed in its entire-ty.[Recommended Order for dismissal omitted from pub-lication.]Brockway was a division, should be held responsible for rectifying anymisdeeds of BrockwayBROCKWAY MOTOR TRUCKS 4'